Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group II and method species (A) in the reply filed on 03/17/2021 is acknowledged.
Claims 1 – 4, 6 – 10, 13 – 17, and 20 have been cancelled. 
Claims 5, 11, and 12 have been amended.
Claims 22 – 30 have been added. 
Claims 5, 11, 12, 18, 19, and 21 -30 are examined on the merits in the present office action. 

Specification
The disclosure is objected to because of the following informalities: Para 0075 gives examples of prior lines of anti-cancer therapies; however, “xxxxxxxx” recited on line 7 appears to be a typo. 
Appropriate correction is required.

Claim Objections
Claim 28 is objected to because of the following informalities:  The abbreviation “DLBLC” used before parenthetical “(DLBLC)”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Scope of Enablement
Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim is broadly drawn to several types of CD19-specific CAR T cells including the following: axicabtagene ciloleucel (or Yescarta ®), tisagenlecleucel (or Kymriah ®), JCAR014, JCAR015, JCAR017, Uppsala U. CD19 CAR T cell (NCT02132624), and UCART19, and as such these materials are required elements needed to make and use the claimed invention.
The specification specifically teaches the use of axicabtagene ciloleucel in the treatment of refractory/relapsed large B cell lymphoma in patients (see Examples). 
While the specification does not disclose the structure of the each of the CD19-specific CAR T cells recited in instant claim 12, the prior art teaches that the clone FMC63 is used as the anti-CD19 antibody for JCAR014, JCAR017, and CTL019 (also known as Kymriah ®); clone SJ25C1 for JCAR015; and clone 4g7 for UCART19; (Ruella, see entire document, in particular, Table 1, Pages 369-370) (Ruella, Marco, and Carl H June. Current hematologic malignancy reports vol. 11,5 (2016): 368-84. doi:10.1007/s11899-016-0336-z on IDS of 10/31/2019).  Further, the respective amino acid sequences for these clones are disclosed in US 10,533,055 (clones FMC63 and SJ25C1) and US 10,874,693 (clone 4g7). However, it appears that the anti-CD19 antibody used to construct the CD19-specific CAR T cell developed by Uppsala University for the NCT02132624 clinical trial is unknown (see Ruella, Table 1). It is well known in the art that in order to bind antigen, an antibody or antigen-binding fragment must have six H and VL domains contribute to the antigen-binding site. However, the structure of the specific anti-CD19 antibody used to construct the CD19 CAR T cell developed by Uppsala University is neither disclosed in the specification or the claims, and per Ruella, does not appear to be available to the public.  As a required element, the antibody must be known and readily available to the public or obtainable by a repeatable method set forth in the specification.  If it is not so obtainable or available, the enablement requirements of 35 U.S.C. 112, first paragraph, may be satisfied by a deposit of the pertinent cell line.  See 37 CFR 1.801-1.809. As such, absent of sufficient guidance provided in the specification or in the prior art, artisans would not be able to make and use the CAR T cell developed by Uppsala University to practice the claimed invention. 
Therefore, while the specification is enabling for making and/or using the CD19-specific CAR T cells axicabtagene ciloleucel, tisagenelecleucel, JCAR014, JCAR015, JCAR017, and UCART19, it does not enable one of ordinary skill in the art to use the invention over the full scope of the claim, mainly the use of the CD19 CAR T cell developed by Uppsala University. It would require undue trial and error experimentation to practice the claimed invention given the insufficient guidance provided by the Applicant, whereby one of ordinary skill would not be able to make and/or use the CD19-specific CAR T cell developed by Uppsala University. 
Thus, the claimed invention is not enabled over the full scope of the claim.

Written Description
Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3).
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
The specification teaches CAR T cells increase the ability of T cells to target and kill a cancer cells in a patient that express a particular tumor antigen. Further, targeting CD19- expressing cancer cells have shown promising results with superior clinical outcomes (see Background). Specifically, Applicant has demonstrated the safety and efficacy of axicabtagene ciloleucel in the treatment of refractory/relapsed large B cell lymphoma in patients (see Examples).
As stated earlier, the specification does not disclose the structure of the each of the CD19-specific CAR T cells recited in instant claim 12. However, the prior art teaches that the clone FMC63 is used as the anti-CD19 antibody for JCAR014, JCAR017, and CTL019 (also known as Kymriah ®); clone SJ25C1 for JCAR015; and clone 4g7 for UCART19; (Ruella, see entire document, in particular, Table 1, Pages 369-370) (Ruella, Marco, and Carl H June. Current hematologic malignancy reports vol. 11,5 (2016): 368-84. doi:10.1007/s11899-016-0336-z on IDS of 10/31/2019) with the respective amino acid sequences for these clones disclosed in US 10,533,055 (clones FMC63 and SJ25C1) and US 10,874,693 (clone 4g7). Thus, while artisans would be aware of the structures of JCAR014, JCAR017, and CTL019 to practice the claimed invention, it appears that the anti-CD19 antibody used to construct the CD19-specific CAR T cell H and VL domains contribute to the antigen-binding site. However, the structure of the specific anti-CD19 antibody used to construct the CD19 CAR T cell developed by Uppsala University is neither disclosed in the specification or the claims, and per Ruella, does not appear to be available to the public.  While the anti-CD19 CAR T cells developed by Uppsala University are intended to target CD19+ tumor cells, artisans would not be able to readily envision the complete structure of an antibody or antigen binding fragment based on the antigen alone. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. 
Therefore, the claimed CD19 CAR T cell lacks adequate written description because it does not appear that the structure of the anti-CD19 antibody used to make the CD19-specific CAR T cells developed by Uppsala University, specifically in terms of the amino acid sequences of the six CDRs, is known in the art and otherwise available to the public. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the CD19 specific CAR T cell developed by Uppsala University at the time the instant application was filed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 

Claims 1, 12, 18, 19, 22-26, 29, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of copending Application No. 17,091,039 in view of James et al (James, Keith, et al. Journal of the National Cancer Institute 91.6 (1999): 523-528), hereinafter James, as evidenced by Ruella et al (Ruella, Marco, et al. Clinical Cancer Research 22.11 (2016): 2684-2696), hereinafter Ruella, and Lynch et al (Lynch DT, Acharya U. Mantle Cell Lymphoma. In: StatPearls. StatPearls Publishing; (2021))  
This is a provisional nonstatutory double patenting rejection.
	The co-pending application teaches a method for treating mantle cell lymphoma (MCL) in a subject in need thereof comprising administering to the subject a therapeutically effective amount of autologous T cells expressing an anti-CD19 chimeric antigen receptor (CAR) (Claim 1), wherein the MCL is relapsed or refractory MCL (Claim 2), and the subject has received 1-5 prior treatments with an anti-CD20 antibody and/or anthracycline-containing therapy (Claims 3 and 4). While the co-pending application does not specifically recite the autologous CD19-specific CAR T cells disclosed in instant claim 12, cells CTL019 (also known as Kymriah® or tisagenlecleucel) along with BTK inhibitor ibrutinib promotes long-term remission of mantle cell lymphoma in a xenograft mouse model as evidenced by Ruella (see entire document, in particular, Abstract). Thus, tisagenlecleucel can be used to treat mantle cell lymphoma. Further, as evidenced by Lynch, 
	The co-pending application does not specifically teach the measurement of baseline SPD nor the separation of baseline SPD into quartiles. 
	However, James teaches that the sum of product diameters can be used to assess tumor burden in a subject as well as the efficacy of an anti-cancer therapy given in terms of tumor shrinkage. Specifically, the World Health Organization standard defines progressive disease as a greater than or equal to 25% increase in the sum of the products of bidimensional measurements or the appearance of any new lesion; stable disease as a change in the sum of the products insufficient for partial response and for progressive disease maintained for a minimum of 4 weeks from baseline; and a partial response to an anti-cancer drug, for example, as a 50% or more decrease in the sum of the products of individual tumors (see entire document, in particular, the Introduction and Methods sections). 
	It would have been obvious to one of ordinary skill in the art to measure SPD in patients prior to administering a CD19 CAR T cell therapy. One of ordinary skill in the art would have been motivated to do so in order to assess the initial tumor burden in a patient as well as to monitor the efficacy of the treatment given. While James does not teach that SPD measurements are separated into quartiles or treatment of any particular quartile as presently recited in instant claims 5 and 22-25, it should be noted that instant claim 5 stipulates that any subject with cancer and in need of CD19 CAR-T treatment will fall into one of the four quartiles given.  Thus, an artisan measuring SPD in a subject with cancer prior to administering CD19 CAR-T cells will necessarily meet the limitations of the independent claim since a subject with cancer who is need of the CAR T cell treatment will fall into one of the four patient populations. In other words, if SPD is measured 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 11, 12, 18, 19, 22, 23, 25, 26, and 27 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gauthier et al (Gauthier et al, Journal of Clinical Oncology 36, no. 15_suppl (May 20, 2018) 7567-7567, DOI 10.1200/JCO.2018.36.15_suppl.7567), hereinafter Gauthier, as evidenced by Hudson (Hudson, Fred Hutchinson Cancer Research Center (2016, September 07) Science translational medicine 8.355 (2016): 355ra116-355ra116), hereinafter, Turtle. 
Gauthier teaches the administration of CD19-specific chimeric antigen receptor-modified T (CD19 CAR-T) cells in the treatment of relapsed/refractory B-cell non-Hodgkin lymphoma (NHL), a type of hematological cancer. Specifically, 57 adults ranging in 27 to 71 years of age and having 1-11 prior lines of therapy were treated with cyclophosphamide and fludarabine followed by 2 x 106 CD19 CAR-T cells/kg administered in a defined 1:1 ratio of CD4+/CD8+ CAR-T cells, and factors impacting progression-free survival (PFS) and overall survival (OS) were measured. At the beginning of the study, the median lymph node burden (SPD) was 3343 mm2 (range: 124 - 16765). After treatment, however, an SPD < median was associated with longer PFS and OS (see entire document). While not specifically disclosed, the CD19-specific CAR T cell used in the clinical trial is also known as JCAR014 as evidenced by Hudson (see entire document). Hudson states that the hallmark of JCAR014 is its use of a one-to-one ratio of helper (CD4+) and killer (CD8+) CAR T cells to target CD19+ tumors in patients. Similarly, Gauthier administers the CD19-specific CAR T cells in a 1:1 ration of CD4+/CD8+ CAR T cells. Hudson further references a study by Turtle using JCAR014 to treat refractory/relapsed B cell lymphoma in patients enrolled in the same clinical trial cited by Gauthier (see Turtle, Study Design, Page 9). Therefore, the CD19-specific CAR T cell used by Gauthier is necessarily JCAR014. 
Thus, Gauthier meets the limitations of instant claims 5, 11, 12, 18, 19, 22, 23, 25, 26, and 27. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 24 is rejected under 35 U.S.C. 103 as being obvious over Gauthier as applied to claims 5, 11, 12, 18, 19, 22, 23, 25, 26, and 27 above. 

Gauthier teaches the administration of CD19-specific chimeric antigen receptor-modified T (CD19 CAR-T) cells in the treatment of relapsed/refractory B-cell non-Hodgkin lymphoma (NHL), a type of hematological cancer. Specifically, 57 adults ranging in 27 to 71 years of age and having 1-11 prior lines of therapy were treated with cyclophosphamide and fludarabine followed by 2 x 106 CD19 CAR-T cells/kg administered in a defined 1:1 ratio of CD4+/CD8+ CAR-T cells, and factors impacting progression-free survival (PFS) and overall survival (OS) were measured. At the beginning of the study, the median lymph node burden (SPD) was 3343 mm2 (range: 124 - 
	Gauthier does not specifically teach administration of CD19-specfic CAR T cells to patients with relapsed/refractory B cell lymphoma having a baseline SPD that falls into SPD Quartile 3, from about 3700 (non-inclusive) mm2 to about 6700 mm2 (inclusive), median of about 5700 mm2. 

However, it should be noted that all patient subpopulations in each baseline SPD quartile recited in independent claim 5 receive the exact same treatment and thus there does not appear to be any reason to distinguish among the quartiles as it is not critical to the efficacy of said treatment. Applicant is reminded that the courts have long ruled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant case, given that the same treatment is effective in treating cancer in all quartiles as evidenced by instant claim 5, determining the metes and bounds of the quartile as well as which quartile would be administered the CD19 CAR T cell is not reasonably inventive as such conditions are not critical to outcome of the cancer treatment and therefore can be determined by routine experimentation. Further, the claimed SPD quartile range of about 3700 (non-inclusive) mm2 to about 6700 mm2 (inclusive) lies within that taught by the prior art, and "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).

Claims 28 and 30 are rejected under 35 U.S.C. 103 as being obvious over Gauthier, as applied to claims 5, 11, 12, 18, 19, 22, 23, 24, 25, 26, and 27 above, and further in view of Seshadri et al ( Seshadri, Tara, et al.  Biology of Blood and Marrow Transplantation 14.3 (2008): 259-267), hereinafter Seshadri.  
The teachings of Gauthier have been discussed above and differ from the instant claimed invention in that Gauthier does not teach that anti-CD20 antibody and/or anthracycline is given prior to the CD19-specific CAR T cell
Seshadri teaches that standard first-line treatment for diffuse large B cell lymphoma (DLBCL), the most common subtype of non-Hodgkin lymphoma (NHL), is combination chemotherapy with cyclophosphamide, doxorubicin, vincristine, and prednisone (CHOP) or an equivalent regimen combined with the anti-CD20 antibody rituximab (R) (see entire document, in particular, Introduction, Para. 1). However, a significant proportion of patients still relapse or remain refractory to this initial chemotherapy.  
It would have been obvious to one of ordinary skill in the art to administer the CD19 CAR T cell disclosed by Gauthier to patients having relapsed or refractory DLBLC. One of ordinary skill in the art would have been motivated to make such a modification because a significant number of DLBLC patients treated with CHOP-R will remain refractory to this standard first-line therapy, and Gauthier teaches that CD19-specific CAR T cells are effective in treating relapsed/refractory non-Hodgkin’s B cell lymphoma. Therefore, one of ordinary skill in the art would expect that patients having relapsed or refractory B cell lymphoma will have DLBLC that was refractory to CHOP-R as a standard first line therapy. Further, artisans would expect that CD19-specific CAR T cell therapy can effectively treat relapsed/refractory B cell lymphoma. 

Claims 5, 11, 12, 18, 19, 22 – 28, and 30 are rejected under 35 U.S.C. 103 as being obvious over Neelapu et al (Neelapu, Sattva S., et al. Blood 2016; 128 (22): LBA–6), hereinafter Neelapu, in view of James et al (James, Keith, et al. Journal of the National Cancer Institute 91.6 (1999): 523-528), hereinafter James.
Neelapu teaches the administration of CD19-specific CAR T cell Kte-C19, also known as Yescarta® or axicabtagene ciloleucel, in the treatment of refractory aggressive non-Hodgkin lymphoma (NHL) in the ZUMA-1 clinical trial (ClinicalTrials.gov Identifier: NCT02348216). Specifically, patients with diffuse large B cell lymphoma (DLBCL), ranging in age from 25 to 76 years old and having had received a prior anti-CD20 antibody and an anthracycline-containing regimen were administered 2 × 106 anti-CD19 CAR T cells/kg after a low-dose conditioning regimen of cyclophosphamide (500 mg/m2) and fludarabine (30 mg/m2) daily for 3 days. The CD19 CAR T cells were shown to expand in patients within 14 days after infusion, and peak expansion was associated with ongoing response by the third month (see entire document). 
	Neelapu does not specifically teach the measurement of baseline SPD for index lesions nor the separation of baseline SPD measurements into quartiles. 
	However, James teaches that the sum of product diameters can be used to assess tumor burden in a subject as well as the efficacy of an anti-cancer therapy given in terms of tumor shrinkage. Specifically, the World Health Organization standard defines progressive disease as a greater than or equal to 25% increase in the sum of the products of bidimensional measurements or the appearance of any new lesion; stable disease as a change in the sum of the products insufficient for partial response and for progressive disease maintained for a minimum of 4 weeks from baseline; and a partial response to an anti-cancer drug, for example, as a 50% or more 
	It would have been obvious to one of ordinary skill in the art to measure SPD in patients prior to administering a CD19 CAR T cell therapy. One of ordinary skill in the art would have been motivated to do so in order to assess the initial tumor burden in a patient as well as to monitor the efficacy of the treatment given. While James does not teach that SPD measurements are separated into quartiles or treatment of any particular quartile as presently recited in claims 5 and 22-25, it should be noted that instant claim 5 stipulates that any subject with cancer and in need of CD19 CAR-T treatment will fall into one of the four quartiles given.  Thus, an artisan measuring SPD in a subject with cancer prior to administering CD19 CAR-T cells will necessarily meet the limitations of the independent claim since a subject with cancer who is need of the CAR T cell treatment will fall into one of the four patient populations. In other words, if SPD is measured in a subject with cancer and that subject was subsequently administered CD19 CAR T cells, the baseline SPD would necessarily have to fall into one of the four quartiles since the CAR T cell therapy is only administered to these patient subpopulations as stipulated by instant claim 5. With regard to claims 22-25, it should be further noted that all patient subpopulations in each baseline SPD quartile receive the exact same treatment and thus there does not appear to be any reason to distinguish among the quartiles.  Applicant is reminded that the courts have long ruled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant case, given that the same treatment is effective in treating cancer in all quartiles as evidenced by instant claim 5, determining the metes and bounds of the quartile as well as which quartile would be administered the CD19 CAR T cell 

Claims 5, 11, 12, 18, 19, 21, 22 - 26 are rejected under 35 U.S.C. 103 as being obvious over the Zuma-12 Trial (ClinicalTrials.gov Identifier: NCT03761056, first posted on December 03, 2018) in view of James et al (James, Keith, et al. Journal of the National Cancer Institute 91.6 (1999): 523-528), hereinafter James.
The Zuma-12 trial was designed to determine the safety and efficacy of the CD19-specific CAR T cell Yescarta ®, or axicabtagene ciloleucel, as a first-line therapy in participants with high-risk large B-cell lymphoma. Specifically, patients 18 years and older with large B-cell lymphoma having no prior lines of chimeric antigen receptor therapy or other genetically modified T-cell therapy will receive cyclophosphamide and fludarabine conditioning chemotherapy followed by a single intravenous administration of  axicabtagene ciloleucel (see entire document, in particular, Study Design, Arms and Interventions, and Eligibility Criteria). 
The Zuma-12 trial does not specifically teach the measurement of baseline SPD for index lesions nor the separation of baseline SPD measurements into quartiles. 
However, James teaches that the sum of product diameters can be used to assess tumor burden in a subject as well as the efficacy of an anti-cancer therapy given in terms of tumor shrinkage. Specifically, the World Health Organization standard defines progressive disease as a greater than or equal to 25% increase in the sum of the products of bidimensional measurements or the appearance of any new lesion; stable disease as a change in the sum of the products insufficient for partial response and for progressive disease maintained for a minimum of 4 weeks 
	It would have been obvious to one of ordinary skill in the art to measure SPD in patients prior to administering a CD19 CAR T cell therapy. One of ordinary skill in the art would have been motivated to do so in order to assess the initial tumor burden in a patient as well as to monitor the efficacy of the treatment given. While James does not teach that SPD measurements are separated into quartiles or treatment of any particular quartile as presently recited in claims 5 and 22-25, it should be noted that instant claim 5 stipulates that any subject with cancer and in need of CD19 CAR-T treatment will fall into one of the four quartiles given.  Thus, an artisan measuring SPD in a subject with cancer prior to administering CD19 CAR-T cells will necessarily meet the limitations of the independent claim since a subject with cancer who is need of the CAR T cell treatment will fall into one of the four patient populations. In other words, if SPD is measured in a subject with cancer and that subject was subsequently administered CD19 CAR T cells, the baseline SPD would necessarily have to fall into one of the four quartiles since the CAR T cell therapy is only administered to these patient subpopulations as stipulated by instant claim 5. With regard to claims 22-25, it should be further noted that all patient subpopulations in each baseline SPD quartile receive the exact same treatment and thus there does not appear to be any reason to distinguish among the quartiles as it is not critical to the efficacy of said treatment.  Applicant is reminded that the courts have long ruled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant case, given that the same treatment is effective in treating cancer in all quartiles as evidenced by instant claim 5, determining where one quartile begins or ends, as well as upon which quartile 

Claims 5, 11, 12, 21, 22-26, and 29 are rejected under 35 U.S.C. 103 as being obvious over Ruella et al (Ruella, Marco, et al. Clinical Cancer Research 22.11 (2016): 2684-2696),  hereinafter Ruella, in view of James et al (James, Keith, et al. Journal of the National Cancer Institute 91.6 (1999): 523-528), hereinafter James. 
Ruella teaches that the administration of CD19-specific CAR T cells CTL019 (also known as Kymriah® or tisagenlecleucel) along with the BTK inhibitor ibrutinib lead to long-term remission of mice xenograft mouse model of mantle cell lymphoma, a type of B-cell malignancy (see entire document, in particular Abstract). In particular, 80 – 100% of mice showed long-term remission in response to the combination therapy compared to the inhibitor alone. 
Ruella does not teach the measurement of SPD of index lesions in the xenograft mouse models nor the separation of SPD measurements into quartiles. 
However, James teaches that the sum of product diameters can be used to assess tumor burden in a subject as well as the efficacy of an anti-cancer therapy given in terms of tumor shrinkage. Specifically, the World Health Organization standard defines progressive disease as a greater than or equal to 25% increase in the sum of the products of bidimensional measurements or the appearance of any new lesion; stable disease as a change in the sum of the products insufficient for partial response and for progressive disease maintained for a minimum of 4 weeks from baseline; and a partial response to an anti-cancer drug, for example, as a 50% or more decrease in the sum of the products of individual tumors.


Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644